UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

SUSAN WINCHELL,

                             Plaintiff,                        18-CV-155T

                  v.                                           DECISION
                                                               and ORDER
COMMISSIONER OF SOCIAL SECURITY,

                             Defendant.




                              INTRODUCTION

     Plaintiff Susan Winchell (“Plaintiff”), who is represented by

counsel, brings this action pursuant to the Social Security Act

(“the   Act”),   seeking    review   of    the    final    decision    of   the

Commissioner of Social Security (“the Commissioner”), denying her

application for Disability Insurance Benefits (“DIB”). This Court

has jurisdiction over the matter pursuant to 42 U.S.C. § 405(g).

Presently before the Court are the parties’ motions for judgment on

the pleadings pursuant to Rule- 12(c) of the Federal Rules of Civil

Procedure. Dkt. ## 10, 15.



                               BACKGROUND

     Plaintiff    applied   for   DIB     on   January    9,   2014,   alleging

disability beginning July 15, 2012, due to neck pain, upper back

pain, muscle spasm, degeneration of cervical intervertebral disc
disease, and exacerbations. T. 91-92.1 At the time of the alleged

onset date, Plaintiff was 47 years-old and previously worked as a

jail   detention    aide   until    2008,     when   she   was   injured   while

restraining a combative prisoner. She continued to work other jobs

until 2012, when her injury was exacerbated. T. 50-62, 74.

       Her application was initially denied. Plaintiff appeared with

counsel at a hearing before Administrative Law Judge (“ALJ”) Bryce

Baird, T. 39-90, after which the ALJ found Plaintiff not disabled.

T. 11-29.

       Specifically, in applying the familiar five-step sequential

analysis,    as    contained       in   the    administrative      regulations

promulgated by the Social Security Administration (“SSA”), see

20 C.F.R. §§ 404.1520, 416.920; Lynch v. Astrue, No. 07-CV-249,

2008 WL 3413899, at *2 (W.D.N.Y. Aug. 8, 2008) (detailing the five

steps), the ALJ found: (1) Plaintiff did not engage in substantial

gainful activity since September 10, 2014; (2) she had the severe

impairments of cervical and thoracic degenerative disc disease with

cervical spondylosis and stenosis; (3) her impairments did not meet

or equal the Listings set forth at 20 C.F.R. § 404, Subpt. P,

Appx. 1.    The    ALJ   found   that Plaintiff      retained     the   residual

functional capacity (“RFC”) to perform light work with multiple

restrictions; (4) Plaintiff was unable to perform her past relevant

work as a detention aide/security guard; and (5) considering


1
  Citations to “T.__” refer to the pages of the administrative
transcript. Dkt. #4.
                               -2-
Plaintiff’s age, education, work experience, and RFC, she could

perform the jobs of marker, router, and cashier. T. 16-23. The ALJ

also found non-medically determinable impairments of fibromyalgia

and rheumatoid arthritis. Although they were non-severe, the ALJ

considered them in determining Plaintiff's RFC. Id.

     Following the ALJ’s decision, Plaintiff sought review by the

Appeals Council, submitting four additional medical records. T. 30-

38. Those records documented treatment for rheumatoid arthritis

both before and after the ALJ’s October 5, 2016 decision.

     With regard to treatment records from June 16 to July 28,

2016, the Appeals Council concluded that it “does not show a

reasonable probability that it would change the outcome of the

decision.” T. 2. With regard to records dated October 20 to

December 20, 2016, the Appeals Council determined that they did

“not relate to the period at issue” and therefore did “not affect

that decision about whether you were disabled beginning on or

before” the date of the ALJ’s decision. T. 2. The Appeals Council

denied review on January 25, 2018, making the ALJ’s determination

the final   decision   of   the   Commissioner.   T.   1-5.   This   action

followed, Dkt. #1, and the parties subsequently cross-moved for

judgment on the pleadings. Dkt. ##10, 15.

     While the instant proceeding was pending, Plaintiff filed a

second application for DIB on April 5, 2018, alleging disability as

of October 6, 2016, due to degenerative disc disease, cervical

stenosis, vascular disease, fibromyalgia, and rheumatoid arthritis.
                                   -3-
Pl. Supp. Br. (Dkt. #12), Ex. 1. On July 28, 2018, SSA notified

Plaintiff that it had concluded she was disabled as of the alleged

onset date. Id., Ex. 2.

     The issue before the Court is whether Plaintiff’s subsequent

award of benefits constitutes new and material evidence warranting

remand. See Pl. Supp. Mem. (Dkt. #12) at 1-3, see also Dkt. # 10-1;

Comm’r Mem. (Dkt. #15-1) at 5-26.



                                       DISCUSSION

     Pursuant       to    the   Act,    the   Court   “may     at   any    time    order

additional evidence to be taken before the Commissioner of Social

Security, but only upon a showing that there is new evidence which

is material and that there is good cause for the failure to

incorporate such evidence into the record in a prior proceeding.”

42 U.S.C. § 405(g)

     A    subsequent         favorable        decision    by     the      Commissioner

constitutes new and material evidence when it “sheds light on the

seriousness of [plaintiff’s] condition at the time of the first

ALJ’s decision and is relevant to that time frame.” Kaylor v.

Berryhill, No. 16-cv-281, 2017 WL 4250052, at *2 (W.D.N.Y. Sep. 26,

2017)    (quoting    Mikol      v.   Barnhart,      554   F.   Supp.      2d    498,   504

(S.D.N.Y.     2008).        “In      other      words,     ‘if      the        subsequent

[determination]          references     the     initial   time      period       formally

adjudicated, the information is considered new and material.’” Id.


                                          -4-
(quoting Clemons v. Astrue, 2013 WL 4542730, at *6 (W.D.N.Y. Aug.

27, 2013)).

      The Commissioner argues that the subsequent award of benefits

“was based chiefly on medical conditions not relevant to the period

ending on the ALJ’s decision of October 5, 2016.” Comm’r Mem. 26.

It is true that the Disability Determination Explanation indicates

a primary severe impairment of peripheral arterial disease, with

secondary/other severe impairments of spine disorder, fibromyalgia,

and   inflammatory    arthritis.   Id.,    Ex.    1    at   4.   However,   the

Disability Examiner also found Plaintiff’s exertional limitations

were “due to significant claudication from PVD [diagnosis] combined

with pain and limited ROM in cervical spine.” Id., Ex. 1 at 6. The

evidence     relied    upon   encompassed         Plaintiff’s        previously

diagnosed/alleged disabling conditions, and covered a time period

both before and after the ALJ’s decision. Id., Ex. 1 at 6-7. The

Medical Consultant noted “5/16 neuro consult shows DX Fibromyalgia.

9/16 XR of Cervical spine shows degenerative changes.” Id., Ex. 1

at    7.   Under   these   circumstances     it       is    “clear   that   the

Commissioner’s determination of plaintiff’s subsequent Title II

claim rested in part on medical conditions that were present during

the time period relevant to the instant matter.”

Kaylor, 2017 WL 4250052, at *3.

      As to Plaintiff’s second DIB application, the Commissioner

determined at the initial stage that Plaintiff was disabled as of

October 6, 2016, one day after the ALJ’s decision. In Mikol v.
                                   -5-
Barnhart, 554 F.Supp.2d 498, 503–05 (S.D.N.Y. 2008), the district

court   found      that   a    subsequent    favorable     decision    constituted

grounds for reconsideration where the alleged onset date was one

day after the original ALJ’s denial, and the second ALJ discussed

conditions that the first ALJ addressed. Similar circumstances are

present here. See also Clemons v. Astrue, No. 12–CV–269A, 2013 WL

4542730, at *6 (W.D.N.Y. Aug. 27, 2013) (holding that subsequent

decision     was    material      where     the   onset    date   in   the    second

application was one day after the original ALJ’s decision, and the

second ALJ referenced time frames and information adjudicated by

the original ALJ); cf. Horn v. Comm’r of Soc. Sec., No. 13-CV-1218,

2015    WL   4743933,     at    *22   (E.D.N.Y.     Aug.    10,   2015)      (finding

subsequent favorable decision was not material evidence because was

“not probative with respect to the relevant time period.”).

       The Court observes that the mere existence of a subsequent

award of benefits is not, in and of itself, new and material

evidence warranting remand. See generally, Allen v. Comm’r of Soc.

Sec., 561 F.3d 646, 653 (6th Cir. 2009) (“[T]he mere existence of

the subsequent decision in [a claimant’s] favor, standing alone,

cannot be evidence that can change the outcome of his prior

proceeding. A subsequent favorable decision may be supported by

evidence that is new and material under § 405(g), but the decision

is not itself new and material evidence.” (emphasis in original)).

In this case, however, there is a great deal of overlap between

Plaintiff’s conditions and treatment underlying her first and
                                          -6-
second disability    applications.      Indeed,   the    second    disability

determination and the evidence submitted to the Appeals Council

suggest that Plaintiff’s conditions of fibromyalgia and rheumatoid

arthritis may have been more severe than the ALJ determined.

     Finally, the Commissioner’s reliance on Rivera v. Colvin, 592

Fed. Appx. 32, 33 (2d Cir. 2015) is misplaced. In that case, the

Second Circuit held that a subsequent favorable decision does not

constitute new and material evidence where an “award of benefits

reflected a worsening of [a claimant’s] condition, not a different

assessment of the same evidence considered.” Id., see Comm’r Mem.

26. The Commissioner contends that the award is not new evidence

because   it   reflects   a      “deterioration   related    to    peripheral

arterial disease.” Comm’r Mem. 26.         is not the case here, because

the subsequent award did not “rest on specific findings that [the

claimant’s] condition grew worse.”         592 Fed. Appx. at 33.

     This matter is therefore remanded to the ALJ to consider the

additional evidence relating to the subsequent determination of

disability for the relevant time period of July 15, 2012 to October

5, 2016. In doing so, the ALJ should also consider the additional

evidence submitted to the Appeals Council. See supra at 3-4.

     Because the Court finds that the new, additional evidence

merits    remand,   it    need    not   reach   the     parties’   remaining

contentions.




                                     -7-
                               CONCLUSION

     For the foregoing reasons, Plaintiff’s motion (Dkt. # 10) is

granted   to   the   extent   that    the   matter   is   remanded   to   the

Commissioner for further administrative proceedings consistent with

this Decision and Order and the Commissioner’s motion (Dkt. #15) is

denied.

           ALL OF THE ABOVE IS SO ORDERED.



                                     S/Michael A. Telesca


                                     HONORABLE MICHAEL A. TELESCA
                                     United States District Judge


Dated:     Rochester, New York
           June 12, 2019




                                      -8-
